Title: From Thomas Jefferson to the Speaker of the House of Representatives of Pennsylvania, 15 June 1792
From: Jefferson, Thomas
To: Speaker of the House of Representatives of Pennsylvania



Sir
Philadelphia June 15. 1792.

It being essentially requisite that the General government should possess as complete a collection as possible of the laws of the different states, I have been for some time past engaged in making such a collection. My endeavors hitherto have not been succesful entirely, as to those of this state. I find it particularly impracticable to procure those below stated, and therefore take the liberty of asking whether through any means in your power it would be possible for my office to be furnished with them? And to express my hope that if there be, you will be so good as to avail the public of them. I have the honor to be with perfect esteem & respect Sir your most obedt. & most humble servt


Laws of the




1st. session
of the 6th.
General assembly


1st. do.
of the 7th.



 3d. do.
 of   do.



1st. do.
of the 8th.




Th: Jefferson

